795 So. 2d 1015 (2001)
Ricardo ELLIS, Appellant,
v.
STATE of Florida, Appellee.
No. 2D01-1189.
District Court of Appeal of Florida, Second District.
September 5, 2001.
*1016 FULMER, Acting Chief Judge.
Ricardo Ellis timely appeals the summary denial of his motion for postconviction relief which he filed pursuant to Florida Rules of Criminal Procedure 3.800(a) and 3.850. Mr. Ellis raises numerous issues in his motion. Only one issue has merit. We affirm as to all other issues without comment.
Mr. Ellis was convicted of multiple counts of aggravated child abuse under section 827.03, Florida Statutes (1993). Counts ten, eleven, and twelve were scored as level-eight offenses. These counts should have been scored as level-four offenses. See Dorsey v. State, 722 So. 2d 288 (Fla. 5th DCA 1998). We reverse and remand for the trial court to resentence Mr. Ellis with a corrected scoresheet.
Affirmed in part, reversed in part, and remanded.
GREEN and STRINGER, JJ., concur.